11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                     JUDGMENT

Midland Firemen’s Relief and                 * From the 238th District Court
Retirement Fund,                               of Midland County,
                                               Trial Court No. TX16054.

Vs. No. 11-20-00204-CV                       * June 23, 2022

Midland Central Appraisal District           * Memorandum Opinion by Trotter, J.
and the County of Midland, Texas,              (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by Midland Firemen’s Relief and
Retirement Fund are taxed against Midland Firemen’s Relief and Retirement Fund.
See TEX. TAX CODE ANN. § 33.49 (West Supp. 2021); Bailey v. Cherokee Cty.
Appraisal Dist., 862 S.W.2d 581, 586 (Tex. 1993).